Name: Commission Regulation (EC) No 2246/1999 of 22 October 1999 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: economic policy;  marketing;  animal product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R2246Commission Regulation (EC) No 2246/1999 of 22 October 1999 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal Official Journal L 273 , 23/10/1999 P. 0007 - 0007COMMISSION REGULATION (EC) No 2246/1999of 22 October 1999amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal(1), and in particular Article 4 thereof,Whereas:(1) Commission Regulation (EEC) No 1318/93(2), as last amended by Regulation (EC) No 351/1999(3), lays down the detailed rules for applying the above Regulation;(2) the applications for financing submitted to the Commission for 1999 considerably exceed the budget available for this measure. The proposals must therefore be re-examined and the amount of funding adjusted, which will require an extension of the time limit of 30 September 1999 laid down for the Commission Decision on the successful applications;(3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The following sentence is added to the first subparagraph of Article 5(2) of Regulation (EEC) No 1318/93: "For 1999 however, the Commission shall determine the successful applications by 15 December 1999."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 30 September 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 30.7.1992, p. 57.(2) OJ L 132, 29.5.1993, p. 83.(3) OJ L 44, 18.2.1999, p. 10.